1. Where a defendant is charged with having driven an automobile at a rate of speed exceeding that fixed by the laws of this State on a named street or highway, evidence that the defendant drove the automobile on other streets or highways than that named in the accusation is insufficient to support a verdict of guilty. In order to be sufficient to convict the defendant, there must be some evidence that he drove the automobile in excess of the speed limit fixed by law on the street or highway named in the accusation. Since the evidence here fails to show that the defendant operated his automobile in excess of 55 miles per hour on Parkway Drive as charged in the accusation, the evidence is insufficient to support the verdict of guilty, and the judgment of the superior court overruling the certiorari is accordingly reversed. See Nalls
v. State, 27 Ga. App. 38 (107 S.E. 354).
2. The other assignments of error are either without merit, or specify matters unlikely to recur on another trial. It is therefore deemed unnecessary to pass upon them.
Judgment reversed. MacIntyre, P. J., and Gardner, J.,concur.
                          DECIDED MAY 25, 1949.
The plaintiff in error, Guy F. Waller, herein referred to as the defendant, was charged by accusation in the Criminal Court of Fulton County with having operated an automobile weighing less than 10,000 pounds and equipped with pneumatic tires on Parkway Drive, a public highway of Fulton County, Georgia, at a rate of speed exceeding 55 miles per hour.
On the trial the jury returned a verdict of guilty, and the trial judge imposed a sentence.
The defendant filed a petition for writ of certiorari to the Superior Court of Fulton County, on the ground that the verdict was contrary to the evidence and without evidence to support it, and other grounds. The superior court overruled the petition, and this judgment is assigned as error. *Page 336